PER CURIAM:
Phillip Antonio Owens appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on Owens’ motion for a reduction in sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Owens, No. CR-93-50 (M.D.N.C. filed Feb. 7, 2005 & entered Feb. 8, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED